Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Amendment
Claims 1, 5-10 are currently amended.
Claims 2-4, 11-20 are cancelled.
Claims 21-22 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Regarding claim 5, the term interdigitized does not have support, either literal or inherent, in the as-filed specification with respect to the flow passage of ca. ll. 10 and therefore its inclusion in the claimed subject matter in the amendment filed 3/3/2021 constitutes new matter from the standpoint of 35 U.S.C. 112(a) and is properly rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear how a single second gap (see line 7) can extend between each of two plates and a first side plate.  Examiner has interpreted that there is symmetry around the axis of the at least two first partition plates and the second gap between each first partition plate and the second side plate.  
Regarding claim 5, the scope of the term interdigitized is vague and indefinite because the term does not have an art recognized meaning to one of ordinary skill in the art before the effective filing date.  Examiner has interpreted that the first and second partition plates are perpendicular.
6, the claimed subject matter includes a lowermost second gap.  Claim 5, the claim from which claim 6 depends has been amended to recite a second gap, therefore, it is unclear if the second gap of claim 6 refers back to the second gap of dependent claim 5 or if it introduces a new claim limitation.  Therefore, the claimed subject matter is rendered vague and indefinite for the purposes of 35 U.S.C. 112(b).  Examiner has interpreted that any second gap can read on the claimed subject matter, including the second gap of claim 5.
Regarding claim 6, the claimed subject matter includes an uppermost first gap.  Claim 5, the claim from which claim 6 depends, includes a first gap (see ll. 4-5).  Therefore, it is unclear, vague and indefinite as to whether claim 6 introduces a new gap limitation regarding the recited uppermost first gap or if it refers back to the first gap of amended claim 5.
Regarding claim 7, which recites a third gap (see ll. 6), and which claim depends from claim 1, which does not include a first and/or second gaps.  Therefore, the claimed subject matter is rendered vague and indefinite.  Examiner recommends either: (1) amendment to claim 7 to clarify that it is a first gap, OR (2) amendment to make claim 7 depend from claim 5 which has first and second gaps.  There may be alternate claim constructions which overcome the other indefiniteness rejections instead or in parallel.
For the purposes of compact prosecution, Examiner has interpreted that the third gap is in fact a first gap and that claim 7 properly depends from claim 1.
Regarding claim 7, the claim recites a fourth gap (see ca. ll. 9), however the claim depends from claim 1, which does not include a first and second gaps.  Therefore, it is inappropriate to number the second introduced gap of the claim as the fourth gap when there appear to be, in fact, based upon the claim tree, two gaps.  Examiner recommends either renumbering the gaps in the current claim tree, or altering the claim to depend from a claim with first and second gaps (for example, claims 5 OR 6).
Regarding claim 8, which depends from claim 7, which depends from claim 1, introduces an uppermost fourth gap and a lowermost fourth gap.  The claimed subject matter is rendered 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0020193).

	Regarding claim 1, Davis discloses an atomizer, comprising:
	A housing (housing of [0006]);

	A heating assembly (see first heater 1033a and second heater 1033b of [0175]- [0178]) and an air guiding assembly (see outlet 1009 of [0178]) disposed in a lower cavity of the housing, wherein the heating assembly comprises two heaters (see heaters 833a and 833b of [0174], alternatively heaters 1133a in [0179]), wherein the air guiding assembly comprising two first air guiding members (see outlet 1009 and inlet 1007 of [0178]) and one second air guiding member (see air flow tube 1113 of [0179]).
[AltContent: arrow][AltContent: textbox (Outlet 1009)][AltContent: arrow][AltContent: textbox (Inlet 1007)][AltContent: textbox (Air guiding member (projection) 1141)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heaters of [0099], [0172]-[0174], Fig. 10a)][AltContent: textbox (Housing 1103)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower cavity)][AltContent: textbox (Upper cavity)]	
    PNG
    media_image1.png
    615
    441
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second air guiding member)][AltContent: textbox (First air guiding member)][AltContent: textbox (First air guiding member)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    615
    441
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second passage)][AltContent: arrow][AltContent: textbox (First passage)][AltContent: arrow][AltContent: textbox (Atomizing chamber)][AltContent: oval][AltContent: textbox (Heaters (interpreted as planar based on the disclosed planar shape, see Fig. 8, see planar heaters 833a and 833b))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    759
    562
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    596
    527
    media_image3.png
    Greyscale


Davis does not disclose:
	Wherein, when assembled, each of the two heaters are disposed between one of the two first air guiding members and the second air guiding member and a second air flow passage between a second side of the heater and a second air flow passage, and wherein the first and second air flow passages are in communications with the atomizing chamber.
	See MPEP 2144.04(VI)(C) regarding the rearrangement of parts by one of ordinary skill in the art.  To place the heaters between the first air guiding members and the second air guiding member and a second air flow passage between a second air flow passages would have been obvious to one of ordinary skill in the art as a rearrangement of essential working parts.
	Doing so had the benefit of optimizing the diffusion of the aerosol into the gas passing through the heaters.  This was desirable in Davis.


	Regarding claim 5, Davis discloses wherein the first air guiding member comprises a substrate (see substrate of [0136]), a first side plate (see annotated figures below) and a second side plate (see annotated figures below) disposed on the substrate, at least two first partition plates extending from the first side plate toward the second side plate and form a first gap (see length between the first and second partition plates which is interpreted as the first gap) between each first partition plate and the second side plate, at least two second partition plates (see annotated Figure below) extending from the second side plate toward the first side plate and form a second gap (interpreted as from the midpoints of each plate in a nonparallel/nonperpendicular direction) between each partition plate and first side plate, 
	Wherein the first partition plates and the second partition plates are alternately arranged so as to form the first air flow passage that is interdigitized (perpendicular) in shape and defined by the first partition plates and the second partition plates.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Second gap(s))][AltContent: textbox (First gap)][AltContent: textbox (Second partition plate (bottom))][AltContent: textbox (First partition plate (top))][AltContent: textbox (Second side plate (left side))][AltContent: textbox (First side plate (right side))]
    PNG
    media_image1.png
    615
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    562
    media_image2.png
    Greyscale


6, Davis discloses wherein, during operation (manner of operating), a lowermost second gap serves as a first air inlet while an uppermost first gap serves as a first air outlet of the first airflow passage; or a lowermost first gap serves as the first air inlet while an uppermost second gap serves as the first outlet of the first air flow passage.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Uppermost first gap)][AltContent: textbox (Lowermost second gap)]
    PNG
    media_image1.png
    615
    441
    media_image1.png
    Greyscale


	Regarding claim 7, Davis discloses wherein the second air guiding member comprises a first backing plate (front) and a second backing plate (back) (Examiner has interpreted that the aerosolizing apparatus of Davis is a rectangular prism, rather than axially symmetrical cylindrical apparatus, see Fig. 10a -Therefore, the front surface of the rectangular prism represents the first backing plate and the back surface represents the second backing plate); 
a connecting plate (see right side of) located between the first backing plate and the second backing plate, the portions of the first backing plate (front) located at two opposite sides of the connecting plate (any two sides can be the two opposite sides – opposite is having a 
See MPEP 2144.04(VI)(B) regarding the obviousness of duplication of essential working parts.  The following claim limitation constitutes a duplication of essential working parts to yield predictable results: That the portions of the second backing plate located at the two opposite sides of the connecting plate extend towards the first backing plate to form at least two second wall plates, each of the second wall plates and the first backing plate have a fourth gap there between, and the first wall plates and the second wall plates are alternately arranged to form a second air passage that is interdigitized in shape and defined by the first wall plates and the second wall plates.
Doing so had the benefit that it allowed for the increased surface area for heat transfer and aerosol formation.  This was desirable in Davis.
[AltContent: arrow][AltContent: textbox (Second wall plate (bottom plate))][AltContent: textbox (First wall plate (camber wall 1005 of [0178]) (top plate))][AltContent: arrow]
    PNG
    media_image4.png
    391
    517
    media_image4.png
    Greyscale

	


	Regarding claim 8, Davis discloses wherein, during operation, a lowermost third gap serves as a second air inlet while an uppermost fourth gap serves as a second air outlet; or a lowermost fourth gap serves as the second air inlet while an uppermost third gap serves as the second air outlet.  Examiner has interpreted that the inlet and outlet of Davis read on the claimed subject matter.  See [0178], inlet 1007 and outlet 1009.

	Regarding claim 10, the combination Davis/Borkovee renders obvious an electronic cigarette (broadest reasonable interpretation is an aerosol forming apparatus), comprising, the atomizer of claim 1 and a battery assembly (see battery and various electronics of [0107] of Davis) electrically connected to the atomizer.

Regarding claim 21, Davis disclose wherein the atomizing chamber is configured to receive tobacco (see tobacco of [0104]), and, during operation (manner of operating), a heated air flow from the lower cavity of the housing heats the tobacco placed in the atomizing chamber.  

	Regarding claim 22, Davis discloses wherein an air guiding plate is disposed between the upper cavity and the lower cavity of the housing (see annotated Figs. above), wherein the air guiding plate comprises a plurality of air guiding holes (see pores of [0114]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0020193) and further in view of Yamada (US 2014/0109905) and Kuibira (US 2005/0160989).  

	Regarding claim 9, the combination Davis/Borkovee does not disclose wherein each heater comprises a heating element and a thermal conductor wrapped around the heating element, the thermal conductor is made of silicon nitride or aluminum nitride, the heating element is made from tungsten slurry.
	In the same field of endeavor of heating element design, Yamada discloses wherein the conductor may be made from aluminum nitride.  [0067].
	Yamada discloses a suitable heater arrangement for the heating of liquids/aerosols.  This was desirable in Davis.
	The combination Davis/Borkovee/Yamada does not disclose wherein the heating body is tungsten slurry.  
	In the same field of endeavor of heating arrangement design, Kuibira discloses wherein the heating body is tungsten slurry.  [0034].
	Kuibira had the benefits that it allowed for the heating of the aerosol to high temperature relatively quickly.  This was desirable in Davis.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the AlN conductor of Yamada, the tungsten slurry of Kuibira with the apparatus of Davis to arrive at the claimed invention before the effective filing date because doing so was a suitable heating arrangement for the creation of aerosols and had the benefits that it allowed for the heating of the aerosol to high temperature relatively quickly, solved the problem of embedded heating wire in microporous material, and overcame the problem of cracking the porous ceramic

Response to Arguments
Applicant’s arguments with respect to claim 1, 10, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712